                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

LEVI CHALLENGER,

                    Plaintiff,                              Civ. No, 18-15240 (KM)(MAH)

       v.

GISELLA BASSOLINO,                                          OPINION

                    Defendants.


KEVIN MCNULTY, U.S.D.J.

                                              I.     INTRODUCTION

          The plaintiff, Levi Challenger, is currently incarcerated at Attica Correctional Facility in

Attica, New York. He brings this pro se civil action alleging that his constitutional rights were

violated by the defendants.

          At this time, this Court must screen the complaint pursuant to 28 U.S.C.         §   1915(e)(2)(B)

and 191 5A to determine whether the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or whether it seeks monetary relief from a defendant who is immune

from suit. For the following reasons, the complaint will be permitted to proceed in part.

                                               II.    BACKGROUND

          The allegations of the complaint will be construed as true for purposes of this screening

opinion. Mr. Challenger names the following individuals as defendants in this action: (1) Gisella

Bassolino     —   United States Probation Officer; (2) Bill Uhler   —   United States Marshal; (3) Nicholas

Isolano   —   Detective, New York City Police Department; (4) Sean Caidwell          —   Sheriff Detective,

Hudson County Sheriffs Office; (5) William Velez            —   Detective, Hudson County Sheriffs

Office; and (6) Lynaugh          —   Detective, New York City Police Department.
       Mr. Challenger alleges that on February 15, 2017, while residing in Jersey City, New

Jersey, he received a text message from P.O. Bassolino that she was in front of his residence and

wished to conduct a home visit. (See DE I at 10.) Bassolino advised Mr. Challenger to open the

door and that informed him that he was going to be arrested. (See Id.) Mr. Challenger complied

with Bassolino’s order to open his door. (See Id.) At that time, Uhler, Isolano and Caidwell

entered the residence. (See Id,) Mr. Challenger was ordered to face the wall and place his hands

behind his back, and he complied. (See id.)

       Mr. Challenger states that once the handcuffs were applied, he asked why he was being

arrested. (See Id.) At that point, he was hit in the back of his head which caused him to stumble

forward to the floor. (See Id.) Mr. Challenger was then slammed down to the concrete and

repeatedly punched in his head and face by Uhler, Caldwell and Isolano. (See Id.) As a result, he

allegedly sustained serious permanent physical and emotional injuries. (See Id.)

       Taken to a transport vehicle, Mr. Challenger asked P.O. Bassolino to call an ambulance,

to which Bassolino replied, “yeah, right.” (See Id.) Isolano then told Challenger to “shut the fuck

up, you’ll be okay.” (See Id.) Challenger was then transported to the Hudson County

Correctional Facility. (See Id.)

        After Challenger was processed, Caldwell and Velez were ordered by Hudson County

Correctional Facility staff to take him to the Jersey City Medical Center for treatment of his

injuries. (See Id.) In transit to the hospital, Velez and Caldwell allegedly told Challenger that he

had “better say the right thing or else.” (See Id. at 11.) After receiving treatment at the hospital,

Mr. Challenger was transported back to the Hudson County Jail. (See Id.) When Lynaugh was

informed of the attack on Mr. Challenger, he allegedly attempted to conceal it. (See it!.)

        Challenger sues the defendants in their individual capacities and seeks money damages.
                                      HI.       LEGAL STANDARDS

         Under the Prison Litigation Reform Act, Pub,L. 104-134,               §   801-810, 110 Stat. 1321-66

to 132 1-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding infonnapauperis, see 28 U.S.C.               §   1915(e)(2)(B), seeks redress

against a governmental employee or entity, see 28 U.S.C.              §   19l5A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C.      §   1997e. The PLRA directs district courts to sua sponte

dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief see 28 U.S.C.

§   1915(e)(2)(B).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C.   §   1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling. 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell           i   Beard, 492 F. App’x 230, 232

(3d Cir. 2012) (discussing 42 U.S.C.        §   1997e(c)(l)); Courteau v. United States, 287 Fed.Appx.

159, 162 (3d Cir. 2008) (discussing 28 U.S.C.          §   1915A(b)). That standard is set forth in Ashcroft

v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as

explicated by the United States Court of Appeals for the Third Circuit. To survive the courts

screening for failure to state a claim, the complaint must allege ‘sufficient factual matter’ to show

that the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is tiable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Iqbal,

556 U.S. at 678). “[A] pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the



                                                           3
elements of a cause of action will not do.’    “   Jqbal, 556 U.S. at 678 (quoting Tis’ombly, 550 U.S. at

555).

        Pro se pleadings, as always, will be liberally construed. See Ha/ties v. Kerner, 404 U.s.

519 (1972). Nevertheless. “prose litigants still must allege sufficient facts in their complaints to

support a claim.” Ma/a v. Crown Bay Marina, Inc.. 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

                                            IV.      DISCUSSION

        A plaintiff may have a cause of action under 42 U.S.C.           §   1983 for certain violations of

constitutional rights. Section 1983 provides in relevant part:

                  Every person who, under color of any statute, ordinance, regulation,
                  custom, or usage, of any State or Territory or the District of
                  Columbia, subjects, or causes to be subjected, any citizen of the
                  United States or other person within the jurisdiction thereof to the
                  deprivation of any rights, privileges, or immunities secured by the
                  Constitution and laws, shall be liable to the party injured in an action
                  at law, suit in equity. or other proper proceeding for redress, except
                  that in any action brought against a judicial officer for an act or
                  omission taken in such officer’s judicial capacity, injunctive relief
                  shall not be granted unless a declaratory decree was vioLated or
                  declaratory relief was unavailable.

        A       1983 plaintiff must allege first, the violation of a right secured by the Constitution or

laws of the United States, and second, that the alleged deprivation was committed or caused by a

person acting under color of state law. See Harvey v. Plains Twp. Police Dep’t, 635 F.3d 606, 609

(3d Cir. 2011) (citations omitted); see also West v. Atkins, 487 U.S. 42,48(1988).

    A. Isolano & Caldwell

            Claims of excessive force during arrest are governed by the Fourth Amendment. See

Rivas   i    City ofPassaic, 365 F.3d 181. 198 (3d Cir.2004) (citing Graham v. Connor, 490 U.S.

386, 395, 1095. Ct. 1865 (1989)). The defendant’s use of force will be analyzed to determine



                                                       4
whether it was objectively reasonable under the circumstances. See Graham, 490 U.S. at 397.

That reasonableness inquiry “requires careffil attention to the facts and circumstances of each

particular case, including the severity of the crime at issue, whether suspect poses an immediate

threat to the safety of the officers or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.” Id. at 396.

        Mr. Challenger alleges that, although he was not resisting, Det. Isolano and Det. CaIdwell

nevertheless repeatedly punched his head and face while he was on the ground. Those allegations

are sufficient to permit his excessive force claims against Isolano and Caidwell to proceed past

screening.

    B. Uhler

        The excessive force allegations against Uhier are similar as to those alleged against

Isolano and Caidwell. Uhler, alleged to be a member of the United States Marshal’s Office,

would be a federaL employee. Thus, the claims against Uhler would not be brought under           §   1983,

but rather pursuant to Bivens v. Six Unknown NwnedAgents ofFederal Bureau ofNarcotics, 403

U.s. 388 (1971). As under    §   1983, this Court can “enforce a damages remedy to compensate

persons injured by federal officers who violated the prohibition against unreasonable searches

and seizures.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017) (citing Bivens, 403 U.S. at 397).

Accordingly, for the reasons expressed as to Isolano and CaIdwell, this Court will permit the

claims against Uhler to proceed past screening.

    C. Bassolino

        As to P.O. Bassolino, I construe the complaint as asserting a claim of unlawful arrest and

one of deliberate indifference to his serious medical needs. Like Uhler, Bassolino is a federal

official, so the claims are analyzed under Bivens standards.



                                                     5
         “To state a claim for false arrest under the Fourth Amendment, a plaintiff must establish:

(1) that there was an arrest; and (2) that the arrest was made without probable cause.” James v.

City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012) (citing Gro,nan v. Twp. ofManalapan,

47 F.3d 628, 634 (3d Cir. 1995); Dowling v. City ofPhila., 855 F.2d 136, 141 (3d Cir. 1988)).

‘Probable cause to arrest exists when the facts and the circumstances within the arresting

officer’s knowledge are sufficient in themselves to warrant a reasonable person to believe that an

offense has been or is being committed by the person to be arrested.” Ivferkie v. Upper Dublin

Sc,’,. Dist., 211 F.3d 782, 788 (3d Cir. 2000) (quoting Orsatti v. New Jersey State Police, 71 F.3d

480, 482 (3d Cir. 1995)); see also Minatee   i’.   Phila. Police Dep’t, 502 F. App’x 225, 228 (3d Cir.

2012) (citation omitted). The arresting officer must reasonably believe at the time of the arrest

that an offense is being committed, a significantly lower burden than would apply at trial. See

Wright   i   City ofPhila., 409 F.3d 595, 602 (3d Cir. 2005); see also Minatee, 502 F.pp’x at 228

(citation omitted).

         Mr. Challenger’s allegation that Bassolino arrested him “without just cause” is

conclusory. It fails to allege facts to establish that Bassolino lacked probable cause to arrest him.

The complaint therefore fails to state an unlawful arrest claim against Bassolino.

         The allegations also suggest that Mr. Challenger may be seeking to assert a claim that

P.O. Bassolino was deliberate indifferent to his serious medical needs. Because he was then a

pretrial detainee, Mr. Challenger’s claims are not analyzed under the Eighth Amendment’s

prohibition against cruel and unusual punishment,’ see See Tapp v Brazill, MS F. App’x 141,



         It is not altogether clear from the face of the complaint whether Mr. Challenger was in
state or federal custody at the time he was arrested. As a federal pretrial detainee, his claims
would be analyzed under the Due Process Clause of the Fifth rather than the Fourteenth
Amendment. See Momgomery v. Ray, 145 F. App’x 738, 73940 (3d Cir. 2005); Ramirez v.
Tarzan, No. 17-7801, 2018 WL 6655600, at *6 (S.D.N.Y. Dec. 19, 2018) (“The Fifth
                                                      6
145 n.4 (3d Cir. 2016) (Fourteenth Amendment applies to state pretrial detainee). Nevertheless,

the Eighth Amendment’s “deliberate indifference” standard provides a guide to what, at a

minimum, is owed to pretrial detainees. See id. (citing Natale v. Camden Cnty. Corr Facility,

318 F.3d 575, 581-82 (3d Cir. 2003)).

                  For the delay or denial of medicaL care to rise to a violation of the
                  Eighth Amendment’s prohibition against cruel and unusual
                  punishment, a prisoner must demonstrate “U) that defendants were
                  deliberately indifferent to [hisj medical needs and (2) that those
                  needs were serious.” Rou.se v. Planner. 182 F.3d 192, 197 (3d Cir.
                  1999). Deliberate indifference requires proof that the official
                  “knows of and disregards an excessive risk to inmate health or
                  safety.” Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 582
                  (3d Cir. 2003) (quoting Farmer v. Brennan, 511 U.S. 825, 837
                  (1994)). We have found deliberate indifference where a prison
                  official: “(1) knows of a prisoner’s need for medical treatment but
                  intentionally refuses to provide it; (2) delays necessary medical
                  treatment based on a nonmedical reason; or (3) prevents a prisoner
                  from receiving needed or recommended treatment.” Rouse, 182
                  F.3d at 197. Deference is given to prison medical authorities in the
                  diagnosis and treatment of patients, and courts “disavow any
                  attempt to second-guess the propriety or adequacy of a particular
                  course of treatment (which) remains a question of sound
                                      ...



                  professional judgment.” Inmates ofAllegheny Cnty,.Jail v. Pierce,
                  612 F.2d 754, 762 (3d Cir. 1979) (quoting Bowring v. Got/win, 551
                  F.2d 44,48 (4th Cir. 1977)). Allegations of negligent treatment or
                  medical malpractice do not trigger constitutional protections.
                  Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

Pierce   i   Pi!kins 520 F. App’x 64, 66 (3d Cir. 2013). Deliberate indifference can also be found

“where the prison official persists in a course of treatment in the face of resultant pain and risk of

permanent injury.” See McCluskey v. Vincent, 505 F. App’x 199, 202 (3d Cir. 2012) (internal

quotation marks and citation omitted). “A medical need is serious if it ‘has been diagnosed by a

physician as requiring treatment,’ or if it ‘is so obvious that a lay person would easily recognize




Amendment protects federal pretrial detainees form deliberate indifference to their serious
medical needs.”) (citations omitted).

                                                    7
the necessity for a doctor’s attention.” See Mitchell v. Beard, 492 F. App’x 230, 236 (3d Cir.

2012) (quo!big Aikinson   i   Taylor, 316 F.3d 257, 272-73 (3d Cir. 2003) (quoting Monniouth

Cnty. Inst. Inmates v. Lauzaro, 834 F.2d 326, 347 (3d Cit. 1987))).

       Mr. Challenger alleges he was repeatedly beaten and punched in his face, which caused

him to sustain injuries. When he asked P.O. Bassolino to summon an ambulance, she allegedly

scoffed at the request. Challenger admits that he received treatment for his injuries eventually,

but his later transportation to JCMC may not excuse the earlier actions (or inaction) of Bassolino.

Some factual context will be required. The Court will therefore permit this claim to move

forward against defendant Bassolino.2

    D. Velez

       Mr. Challenger alleges that, while en route to Jersey City Medical Center, Det. Velez told

him that he had “better say the right thing or else.” (See DE I at 11.) That allegation fails to state

a claim.

        Velez was ordered to transport Challenger to the hospital, and did so. Incidental

threatening language (however inappropriate, assuming it occurred) does not give rise to a      §
1983 claim against Velez.3 See Brown        Hamilton Twp. Police Dep’t Mercer     cm y, NJ, 547 F.
App’x 96, 97 (citing McBride v, Deer, 240 F.3d 1287, 1291 n.3 (10th Cir. 2001); Freeman v.

Arpaio, 125 F.3d 732, 738 (9th 1997)) (“Allegations of verbal abuse or threats, absent any injury

or damage, are not cognizable under    §   1983.”). Accordingly, this Court will dismiss Mr.




2
        This Court reserves the issue of whether the claim proceeding against Bassolino raises a
Bivens claim in a new context and, therefore, requires a special factors analysis before creating
an implied Bivens remedy pursuant to Ziglar, 137 S. Ct. 1843.
        To the extent Mr. Challenger is also alleging a claim against CaIdwell for making a
similar verbal threat to him, it fails to state a § 1983 claim against CaIdwell.

                                                    8
Challenger’s claims against Velez without prejudice for failure to state a claim upon which relief

may be granted.

    E. Lynaugh

        Finally, Mr. Challenger names Det, Lynaugh as a defendant, Challenger alleges that

Lynaugh “attempted to conceal the attack” by Uhler. CaIdwell and Isolano. The allegations are

conclusory. They state no facts as to what form this attempted or actual concealment might have

taken. Accordingly, Mr. Challenger’s claims against Lynaugh will be dismissed without

prejudice for failure to state a claim.

                                          V.   CONCLUSEON

        For the foregoing reasons, Mr. Challenger’s claim against Uhler shall proceed past

screening. Mr. Challenger’s claims against Caidwell and Isolano shall proceed but only as to Mr.

Challenger’s alLegations related to their purported use of excessive force during the arrest. Mr.

Challenger’s claim against Bassolino shall proceed but only as to Bassolino’s purported

deliberate indifference to Mr. Challenger’s serious medical needs. Mr. Challenger’s claims

against Velez and Lynaugh shall be dismissed without prejudice for failure to state a claim upon

which relief may be granted. An appropriate order will be entered.



           February1,   2019
DATED:




                                                              K VTN MCNULTY                   K
                                                              United States District Judge




                                                  9
